Citation Nr: 1826417	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for tuberculosis.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1999 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of tuberculosis which is pulmonary, chronic, or inactive following moderately advanced lesions.

2.  The Veteran's eye condition was not incurred or caused by his time in service, nor was it a pre-existing disability that was aggravated by the Veteran's time in service.


CONCLUSIONS OF LAW

1.   The criteria for an initial compensable rating for tuberculosis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.21, 4.97, DC 6724 (2017).

2.  The criteria for establishing service connection for an eye condition have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased rating for Tuberculosis

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

The general rating formula for inactive pulmonary tuberculosis provides for a 100 percent rating for two years after date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to eleven years after the date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  

Important for this case, following moderately advanced lesions, but provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent rating is assigned; otherwise, a noncompensable rating is assigned.

In a March 2014 examination for tuberculosis, the examiner opined the Veteran did not have a current diagnosis of tuberculosis.  The examiner noted the Veteran had a positive PPD test without active disease in March 2004.  The Veteran was subsequently treated and has not had any further tuberculosis diagnosis.  The Veteran's last CXR was normal.  The remainder of the objective evidence, including the Veteran's medical treatment records, does not show a current diagnosis of tuberculosis, or symptoms that would warrant a higher, 20 percent rating, such as tuberculosis following moderately advanced lesions, provided there is continued disability, emphysema, dyspnea on exertion, or impairment of health.  

In his April 2018 brief, Veteran's representative asserted the Veteran's tuberculosis was not adequately assessed.  However, the Board finds the March 2014 examination adequate.  The examiner reviewed the Veteran's file, did an in-person examination, and completed the requested examination with sufficient detail.  There is simply no indication of a problem meeting the next level of compensation (if these changes, the Veteran may file another claim at any time).

The Board acknowledges the Veteran is competent to report any observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to opine on complex medical questions, such as determining the severity of tuberculosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because the Veteran does not have a current diagnosis of tuberculosis following moderately advanced lesions, the claim must be denied.

Service connection for an Eye Disability

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under 38 C.F.R. § 3.304 (b), the Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017).

The Veteran has a currently diagnosed eye condition.  The Veteran's service treatment records (STRs) show that he was seen in service for an eye condition.  The remaining question for a theory of direct service connection is whether the Veteran's current eye disability is related to the eye condition he suffered while in service.  

A March 2014 examiner opined the Veteran's current eye conditions was less likely than not caused by or related to his time in service.  The examiner explained that the eye condition the Veteran suffered while in service were self-limited and without residuals and unrelated to his current eye conditions.  The remainder of the Veteran's record is negative for any evidence showing a nexus between the Veteran's current eye disability and his eye condition in service.  

Additionally, the Veteran has asserted that a pre-existing eye condition was aggravated by his time in service.  However, the Veteran's entrance examination was negative for any pre-existing eye condition (See February 1999 examination) and no other evidence shows the Veteran suffered from a pre-existing eye condition.  The remainder of the objective evidence is negative for mention of a pre-existing eye condition that was aggravated by the Veteran's time in service.  

As noted above, the Board acknowledges the Veteran is competent to report observable symptoms, but that he is not competent to opine on complex medical questions, such as the etiology of his eye disability.  Because the Veteran's current eye disability is not caused by or due to his time in service and because the Veteran's current eye disability was not a condition pre-existing service that was then aggravated by his time in service, the claim must be denied.

Regarding all of the above, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a February 2010 letter, the Veteran's parents noted the Veteran had been unable to find gainful employment, thereby possibly raising the issue of TDIU (total rating due to unemployment cause by a service connected disability).  However, the Veteran does not currently meet the schedular criteria for a TDIU and the rating schedule adequately contemplates the Veteran's disability picture.  Thun v. Peake, 22 Vet. App. at 115.  Therefore, neither a schedular TDIU nor referral for an extraschedular TDIU is warranted.  There is simply no basis on this record to consider TDIU.   

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).  

ORDER

A compensable initial rating for tuberculosis is denied.

Service connection for an eye condition is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


